               Case 4:20-cv-01809-KAW Document 9 Filed 05/11/20 Page 1 of 1




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Jose Daniel Castillo-Antonio
 5
 6                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 7   _____________________________________
                                                   ) Case Number C-20-1809 KAW
 8                                                 )
     Jose Daniel Castillo-Antonio,
                                                   )
 9                                                 )
                       Plaintiff,                  )
10   Vs.                                           ) NOTICE OF VOLUNTARY DISMISSAL
                                                   ) WITH RESPECT TO DEFENDANTS
11
     Angela Xiomara Martinez, individually and )) RONALD M. JEHA AND RUTH E. JEHA
     dba El Chalan Restaurant; Ronald M. Jeha,       ONLY
12                                                 )
     Trustee of the Jeha 1991 Trust; Ruth E. Jeha, )
13   Trustee of the Jeha 1991 Trust, and Does 1 to )
     50,                                           )
14
15                        Defendants.

16
17
18   Plaintiff Jose Daniel Castillo-Antonio, through his attorney of record, Richard A. Mac Bride,
19   hereby provides notice of voluntary dismissal of this matter with respect to defendants Ronald M.
20   Jeha and Ruth E. Jeha only, and requests that the clerk of the Court enter the appropriate notation
21   on the Court’s docket.
22
23   Law Offices of Richard A. Mac Bride – By: Richard A. Mac Bride /s/ Richard A. Mac Bride
24   Attorney for Plaintiff Jose Daniel Castillo-Antonio
25    May 11, 2020
26
27
28
     ___________________________________________________________________________________________________________


     NOTICE OF VOLUNTARY DISMISSAL AS AGAINST DEFENDANTS Ronald M. Jeha and Ruth E. Jeha ONLY 20-1809 KAW
                                                   -1-
